Citation Nr: 1117195	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right ankle.

2.  Entitlement to an initial compensable evaluation for service connected allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for service connected maxillary sinusitis.

4.  Entitlement to an initial compensable evaluation for service connected otitis media.

5.  Entitlement to an initial evaluation in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia, to include consideration of separate evaluations for component disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1983 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Boise, Idaho, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  This decision denied service connection for right ankle degenerative joint disease, a right wrist disability, hearing loss, tinnitus, and vertigo.  Service connection was granted for allergic rhinitis with maxillary sinusitis and otitis media, and asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.  Noncompensable evaluations were assigned.

In a July 2009 Decision Review Officer (DRO) decision, the RO separated the allergic rhinitis, otitis media, and maxillary sinusitis into separately evaluated disabilities; noncompensable evaluations were continued for each disability.  The DRO granted service connection for a right wrist disability, satisfying the appeal with regard to that issue.  

The DRO also granted a 10 percent evaluation for asthmatic bronchitis; as this was the evaluation specifically requested by the Veteran in his March 2009 notice of disagreement, the DRO determined that the full benefit sought on appeal was granted.  The Veteran's representative has now argued that because the maximum allowable evaluation was not granted, the appeal remains pending.  As the Veteran was not seeking the maximum benefit, the argument is spurious.  Additionally, the representative refers to a disability, chronic pleural effusion, which has never been claimed or service connected.  However, for the reasons discussed in the Remand section below, the appeal remains pending.

In September 2009, within one year of the December 2008 decision denying service connection for hearing loss, tinnitus, and vertigo, the Veteran alleged that these separate disabilities were in fact symptomatic of Meniere's Disease; the RO interpreted this as a notice of disagreement with the denial of service connection for the component disabilities, and recharacterized the issue.  A statement of the case was issued in March 2010; records indicate the Veteran failed to respond, and hence the appeal was not perfected.  The issue is not considered to be on appeal at this time.

The issues of evaluation of otitis media and asthmatic bronchitis with recurrent laryngitis and bronchopneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed right ankle degenerative joint disease is at least as likely as not related to recurrent ankle strains sustained in service.

2.  Currently diagnosed allergic rhinitis is not manifested by nasal polyps or obstruction of one of both nasal passages.

3.  Currently diagnosed maxillary sinusitis is not manifested by any incapacitating episodes or more than two non-incapacitating episodes in any given year.




CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial compensable evaluation for service connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2010).

3.  The criteria for an initial compensable evaluation for service connected maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the claim of service connection for a right ankle disability, the benefit sought on appeal is being granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Respecting the remaining issues on appeal, the matters arise from the Veteran's disagreement with the initial evaluations following the grant of service connection for allergic rhinitis and maxillary sinusitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has submitted, or VA has assisted him in obtaining, extensive private treatment records from 1997 to the present.  VA treatment records are associated with the claims file, and several VA examinations have been afforded the Veteran.  The examiners reviewed the claims file where appropriate, made all required clinical findings, and rendered reasoned opinions when necessary; the examinations of record are sufficient for adjudication purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no treatment for or allegation of any right ankle injury or problems.  The Veteran was seen for a left ankle sprain, after he twisted it, but at no time does he or any care provider indicate any right ankle difficulties.

Post-service private treatment records indicate the occurrence of additional left ankle injuries.

At a November 2008 VA joints examination, the Veteran reported that over the course of his service as a pilot, he had sustained repeated strains and sprains of both the left and right ankles.  When placed on alert or during drills, he would have to rush to his aircraft and climb a small ladder to the cockpit.  On numerous occasions he slipped and fell from the ladder, injuring both ankles.  He stated he was treated in the ready room, and had been temporarily removed from flight status on one occasion as a result of these injuries.  He complained of bilateral pain, weakness, and instability, with flare-ups every three to four months.  Painful limited motion was noted on physical examination, and x-rays showed bilateral osteoarthritis of the ankles; the doctor stated that it was not possible to differentiate between radiographic changes caused by in-service and post-service injuries.  The examiner opined that the identified disabilities of the left and right ankles were both due to the documented left ankle injury during service.  The examination is inadequate; the conclusion that the right ankle disability is due to a left ankle injury is unsupported by any rationale or logic.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A second VA examination was conducted in May 2009.  The Veteran again described a series of bilateral ankle strains.  He stated they were not individually significant, and he self treated to avoid impact on his flight status.  He did have to seek treatment for a more serious left ankle injury.  He continued to report pain and weakness of the right ankle, and painful motion was noted on physical examination.  The examiner reviewed x-rays taken in conjunction with the prior examination.  The diagnosis of bilateral degenerative arthritis was confirmed; the doctor stressed that the right ankle problem was a completely independent disability from the left ankle problems, and the two were not related.  He also stated, however, that the radiographic evidence demonstrated findings consistent with recurrent ankle strains, and the left and right ankles were similar.  This indicated that the disabilities were caused by a similar process and "occurred on the same time line."

The left ankle disability has been service connected based on documented in-service injuries.  The Veteran has competently reported a series of similar injuries to the right ankle.  Further, his account is credible.  His reason for avoiding official intervention, to preserve his flight status, is reasonable, and radiographic evidence corroborates a history of recurrent strains as he describes.  The May 2009 VA examiner opined that the left and right ankle disabilities must have been incurred at the same time, under the same circumstances, given the current level of degeneration shown on x-ray.  As VA has determined that the left ankle disability had its onset during service, and the medical evidence indicates that it started at the same time as the right ankle disability, the right ankle disability must also have begun in service.  This conclusion is uncontradicted by any other evidence of record.

Accordingly, service connection for degenerative joint disease of the right ankle is warranted.

II.  Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


A.  Allergic Rhinitis

Allergic rhinitis is evaluated under the criteria set forth in Diagnostic Code 6522.  A 30 percent evaluation is assigned when polyps are shown.  Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is assigned.  38 C.F.R. § 4.97, Code 6522.  The Schedule provides that a 0 percent, noncompensable evaluation is assignable when the requirements for a compensable evaluation are not met, even when a 0 percent evaluation is not specifically listed under the applicable Code.  38 C.F.R. § 4.31.

No treatment record, either private or VA, indicates the presence of polyps at any time.  Service treatment records similarly reveal no polyps.  Neither the November 2008 nor the March 2009 VA examiners noted polyps.  Moreover, no chronic obstruction of either nasal passage is found at any time.  The Veteran does periodically report congestion and nasal symptoms, but no provider documents obstruction of the passages.  The two VA examiners specifically found no obstruction.  

Importantly, the Veteran has never alleged the presence of the symptoms and findings required for a compensable evaluation for rhinitis.  He has instead argued that a compensable evaluation is warranted for sinusitis, under criteria applicable to that disability, discussed below.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable evaluation for service connected allergic rhinitis is not warranted.

B.  Maxillary Sinusitis

Sinusitis is evaluated under the provisions of Code 6513.  Sinusitis shown by x-ray only is rated 0 percent disabling.  If there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a 10 percent evaluation is warranted.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the rating criteria defines an incapacitating episode as "one that requires bed rest and treatment by a physician."  38 C.F.R. § 4.97, Code 6513, General Rating Formula for Sinusitis (DC's 6510 through 6514).

A review of VA and private treatment records reveals no incapacitating episodes since service.  While records reflect that the Veteran was treated for sinus complaints in June 1997, November 2003, March and April 2004, February 2007, December 2007, and October 2008, at no time did the Veteran report a need for bed rest, nor did treating doctors indicate that such was prescribed or recommended.  X-rays do show chronic sinus involvement, if not active disease.

At the November 2008 examination, he reported use of antibiotics three times a year for periods of four to six weeks.  He also had two non-incapacitating episodes of symptoms per year.  He stated he was treated privately for sinusitis, and only when ill.  At the March 2009 VA examination, he stated he was treated with antibiotics four times a year, for periods of ten days each; he also alleged four non-incapacitating episodes a year.  The Veteran stated he had missed three weeks of work due to infections over the last year.

The private medical records associated with the claims file, supplied by the Veteran, do not corroborate his accounts.  Antibiotic use was shown on only two occasions, in March/April 2004 and in November 2003.  Even if such use is established at each documented incident of sinusitis treatment (reported by the Veteran to represent all his treatment for that condition) he was never so treated more than twice in a given year.  Further, the length of time antibiotics were administered was not "prolonged;" it was of two week or less duration on all but one occasion, according to the treatment records and the Veteran's statements to VA examiners.  Finally, in the absence of any medical order or recommendation for bed rest, the definition of "incapacitating episode" cannot be met.

The number of non-incapacitating episodes documented in treatment records, again, never exceeds two in any given year.  Only one such episode is documented in medical records, in October 2008, since the filing of the claim for benefits.  Although the Veteran alleges more frequent episodes at VA examinations, he also stressed that he seeks treatment with his private doctors for his sinusitis episodes, and those records simply do not support his allegations.

It is important that VA doctors have noted that the Veteran tends, as a layperson, to confuse symptoms of his various respiratory disabilities.  They indicate that records actually reflect treatments for allergies, bronchitis, and common colds; the assigned evaluation considers only episodes specifically referencing sinus problems.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable evaluation for service connected maxillary sinusitis is not warranted.

C.  Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Service connection for degenerative joint disease of the right ankle is granted.

An initial compensable evaluation for service connected allergic rhinitis is denied.

An initial compensable evaluation for service connected maxillary sinusitis is denied.


REMAND

I.  Asthmatic Bronchitis 

In the July 2009 decision, the DRO informed the Veteran that although the December 2008 decision explicitly service connected "asthmatic bronchitis with recurrent laryngitis and bronchopneumonia," the inclusion of laryngitis and bronchopneumonia in the grant was a mistake, and these conditions were therefore being "removed...from the description of the disability.  This is an outrageous violation of the Veteran's due process rights and is clearly and unmistakably erroneous.  The December 2008 decision granted service connection for those disabilities, based on a medical opinion.  The RO cannot sever that grant of service connection in a Note attached to discussion of evaluation of another disability. Severance is governed by 38 C.F.R. § 3.105.

In light of the RO's error in ignoring two thirds of the service connected disability, the July 2009 grant of an increased 10 percent evaluation for asthmatic bronchitis cannot be considered a full grant of the benefit sought on appeal.  It is true the Veteran sought only a 10 percent evaluation for the bronchitis portion of his disability, but as he did not specify the rating sought for the other component disabilities, he must be presumed to be seeking the maximum possible evaluations.  As those remain on appeal, the intertwined asthmatic bronchitis evaluation remains on appeal.

On remand, an examination is required to obtain current findings relevant to each component disability.  This examination must be conducted regardless of whether the RO elects to pursue severance of any associated conditions.

II.  Otitis Media

Doctors have not indicated whether the currently diagnosed otitis media is suppurative (Code 6200) or nonsuppurative (Code 6201).  Under the rating criteria for either form of the condition, evaluation of hearing loss is permissible; tinnitus may also be evaluated under Code 6200.

The November 2008 VA audiological examination shows a hearing loss disability for VA purposes in the left ear, as well as current tinnitus.  The examiner opined that such are not due to in-service noise exposure; she did not address the possibility that all or some portion of the disabilities are related to otitis media.  The March 2009 VA examination for ear disease, on the other hand, does indicate that "ear infections" are responsible for hearing loss, though he also discussed sinus origins, noise exposure, and the allegation of Meniere's Disease.

On remand, current VA audiological and ear disease examinations are required to determine if any current hearing loss is attributable to service connected otitis media, and to specify the exact diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at Boise, Idaho, and all associated clinics, as well as any other VA facility identified in the record or by the Veteran.

2.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe all manifestations of and impairments related to service connected asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.  The examiner should arrange for all required testing, to include spirometry.

3.  Schedule the Veteran for VA audio and ear disease examinations.  The claims folder should be reviewed in conjunction with the examination.  The examiners should identify all current disabilities of the ears, to include discussion of whether service connected otitis media is suppurative or nonsuppurative.  The examiners should opine as to whether it is at least as likely as not that any currently diagnosed hearing loss disability or tinnitus is caused or aggravated by service connected otitis media.  A full and complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


